DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12 have been examined in this application.  This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Japanese application JP2021-004539 filed on 1/14/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed 8/24/2021 through 10/05/2022 have been considered. 

Claim Objections
Claims 7 and 12 are objected to because of the following informalities: 
Claim 7 recites “a distance between the delivery destination and the destination” but should recite “a distance between the delivery destination and the destination different from the delivery source” or otherwise amend the term for the purposes of clarity and to avoid any issues where it may be unclear which destination “the destination” is referring to. 
Claim 12 recites “a time specification unit that specifies one or more dates and times scheduled for the flight…to fly to the delivery destination the flying object information indicating a feature…” but appears it should include a comma before “the flying object information” such that the limitation reads as “a time specification unit that specifies one or more dates and times scheduled for the flight…to fly to the delivery destination, the flying object information indicating a feature of an article that is configured to be delivered by a flying object scheduled to fly to the delivery destination”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an article specification unit that specifies a delivery destination…” in claim 1, “the article specification unit further specifies…” in claim 2, “the article specification unit specifies…” in claim 3, “the article specification unit specifies…” in claim 4, “the article specification unit further specifies…” in claim 5, “the article specification unit specifies…” in claim 6, “the article specification unit further specifies…” in claim 7, “the article specification unit specifies…” in claim 9, “an article specification unit that specifies…” in claim 12
“a time specification unit that specifies one or more dates…” in claim 1, “the time specification unit specifies…” in claim 2, “the time specification unit specifies…” in claim 3, “the time specification unit specifies…” in claim 4, “the time specification unit specifies…” in claim 5, “the time specification unit specifies…” in claim 6, “the time specification unit specifies…” in claim 7, “the time specification unit specifies…” of claim 8, “the time specification unit specifies…” in claim 10, “a time specification unit that specifies…” in claim 12
“an information transmission unit that transmits…” in claim 1, “the information transmission unit transmits…” in claim 8, 
“an output unit that receives…and outputs…” in claim 1, “an output unit that receives…and outputs…” in claim 12
“an information reception unit that receives…” in claim 12
“a display unit that displays…” in claim 12
“an information transmission unit that transmits…” in claim 12
As per Fig. 2 and ¶ 0029 of applicant’s filed disclosure, “The information terminal 1 includes a communication unit 11, a storage unit 12, a display unit 13, an operation unit 14, and a control unit 15. The control unit 15 includes an information reception unit 151 and an information transmission unit 152.”. Therefore, the information reception unit and information transmission unit are functional elements of the same control unit. 
Additionally, as per Fig. 3 and ¶ 0034, “The information processing apparatus 2 includes the communication unit 21, the storage unit 22, and the control unit 23. The control unit 23 includes an article specification unit 231, a time specification unit 232, an information transmission unit 233, a reception unit 234, and an output unit 235.” Therefore, the article specification unit, time specification unit, information transmission unit, and output unit are considered functional elements of the same control unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “wherein the article specification unit further specifies a weight of a return article to be loaded while the flying object flies on a return route from the delivery destination to a delivery source or a section from the delivery destination to a destination different from the delivery source, a distance between the delivery source and the delivery destination, or a distance between the delivery destination and the destination” (i.e. a weight, a distance… or a distance) but then later recites that “the time specification unit specifies the one or more dates and times scheduled for the flight, which is specified based on a remaining battery level of the flying object, the weight of the return article, and the distance, to fly to the delivery destination” – which renders claim 7 indefinite because it is unclear if “the distance” is referring to “a distance between the delivery source and the delivery destination” or “a distance between the delivery destination and the destination.” For the purposes of further examination, the examiner interprets the distance to refer to any of the previously recited distances.
Claim 12 recites a first instance of “an information transmission unit that transmits the one or more dates and times” but then later recites a second instance of “an information transmission unit that transmits the date and time information.” Claim 12 is indefinite because it is unclear if the second instance of “an information transmission unit” is intended to refer to the same “information transmission unit” previously recited in claim 12, or if it is intended to be a different “information transmission unit.” For the purposes of further examination, the examiner interprets them either the same or separate information transmission units. As a suggestion, applicant may amend the instances of “an information transmission unit” to indicate “a first information transmission unit” and “a second information transmission unit” or amend the claims in another way to clarify that they are different elements. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1-10 recite “An information processing apparatus…” (i.e. a machine/apparatus); Claim 11 recites “An information processing method…” (i.e. a process); and Claim 12 recites “An information processing system…” (i.e. a machine/apparatus). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1 and 11 recite limitations for: specifying a delivery destination of a first delivery target article which is a delivery target desired by a user, and a first feature of the first delivery target article; specifying one or more dates and times scheduled for a flight, which is specified as capable of delivering the first delivery target article based on the first feature and flying object information, to fly to the delivery destination, the flying object information indicating a feature of an article that is configured to be delivered by a flying object scheduled to fly to the delivery destination; providing one or more dates and times to the user; receiving date and time information indicating a date and time selected from the one or more dates and times, and outputting the received date and time information. Independent claim 12 recites limitation for: specifying a date and time of a flight that is configured to deliver a delivery target article which is a delivery target desired by a user, to a delivery destination; selecting the date and time for requesting delivery of the delivery target article among the dates and times specified; specifying the delivery destination of the delivery target article and a feature of the delivery target article; specifying one or more dates and times scheduled for the flight, which is specified as capable of delivering the delivery target article based on the feature of the delivery target article and flying object information, to fly to the delivery destination the flying object information indicating a feature of an article that is configured to be delivered by a flying object scheduled to fly to the delivery destination; providing the one or more dates and times the user; receiving date and time information indicating a date and time selected from the one or more dates and times; outputting the received date and time information; receiving the one or more dates and times; displaying the received one or more dates and times; and providing the date and time information selected by the user among the one or more dates and times. These limitations and concepts of independent claims 1, 11, and 12 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1, 11, and 12 above amount to processes for managing scheduling and delivery of articles to a delivery destination at a selected date and time. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. managing the scheduling and delivery of articles to a delivery destination at a selected date and time), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1, 11, and 12 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. managing the scheduling and delivery of articles to a delivery destination at a selected date and time) using generic computers/computer components (i.e. an information processing apparatus with  an article specification unit, a time specification unit, an information transmission unit, and an output unit of claim 1; a computer, and information terminal of a user of claim 11; and an information processing apparatus with an article specification unit, a time specification unit, an information transmission unit, an output unit, and an information terminal with an information reception unit, a display unit, and an information transmission unit of claim 12). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The use of various generically recited additional elements including the computer, information transmission unit, information terminal, output unit, information reception unit, and storage unit to receive, transmit, or store information in the claims amounts to the use of use of computers or other machinery in their ordinary capacity, which does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Regarding the inclusion of “flying objects” features in the claims – the claims do not contain any inventive concept or advancement in technology pertaining to the “flying objects” used for delivery, but instead merely link the performance of the abstract idea to a particular field of use/technological environment in which the deliveries are made using generically recited “flying objects” (e.g. drones or UAVs). Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claims 1, 11, and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. managing the scheduling and delivery of articles to a delivery destination at a selected date and time) using generic computers/computer components (i.e. an information processing apparatus with  an article specification unit, a time specification unit, an information transmission unit, and an output unit of claim 1; a computer, and information terminal of a user of claim 11; and an information processing apparatus with an article specification unit, a time specification unit, an information transmission unit, an output unit, and an information terminal with an information reception unit, a display unit, and an information transmission unit of claim 12). The use of various additional elements including the computer, information transmission unit, information terminal, output unit, information reception unit, and storage unit to receive, transmit, or store information in the claims amounts to the use of the elements in their ordinary capacity (i.e. to perform ordinary computer functions), which does not provide significantly more. As above, the inclusion of “flying objects” features in the claims does not contain any inventive concept or features pertaining to the “flying objects” used for delivery that amount to significantly more, but instead merely link the performance of the abstract idea to a particular field of use/technological environment in which the deliveries are made using generically recited “flying objects” (e.g. drones or UAVs). 
Dependent Claims 2-10: 
Dependent claims 2-10 are directed to the same abstract idea as independent claim 1 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 2-8 do not add any additional elements but merely further describe the abstract idea being applied on generic computer components (i.e. the article specification unit, the time specification unit, and the information transmission unit) by reciting limitations that further describe specifying a second feature and dates/times (claim 2), specify a first/second weight/size and one or more dates and times based on the weights/sizes (claim 3), specify shapes of delivery target articles and specify dates and times (claim 4), specify types of delivery target articles and specify the one or more dates and times based on the types (claim 5), specify a weight/size of a first delivery target article and specify the dates and times based on the weight/size (claim 6), specify a weight of a return article and specify the dates and times using remaining battery information and the weight information (claim 7), and specify and transmit a plurality of dates/times (claim 8). Dependent claims 9-10 recite additional steps describing the abstract idea (“stores article information…” and “specifies the first feature…” of claim 9; and “stores the flying object information and the one or more dates and times…” and “specifies one or more dates and times…” of claim 10) and amount to mere instructions to further apply this abstract step using generic computers/computer components (i.e. a storage unit, and the time specification unit), wherein the storage unit is a generic storage unit being used in its ordinary capacity to store information. 
Therefore, claims 1-12 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150294262 A1 to Nelson et al. (Nelson) in view of US 20170011340 A1 to Gabbai. 

Claim 1: Nelson teaches: 
An information processing apparatus (Nelson: Fig. 2 and ¶ 0044-0046 showing computer system including processor 205) comprising:
an article specification unit (Nelson: Fig. 2 processor 205) that specifies a delivery destination of a first delivery target article which is a delivery target desired by a user (Nelson: ¶ 0013, ¶ 0015, ¶ 0065, ¶ 0097-0098 showing determining, i.e. specifying, a customer location for delivery of an item), 

With respect to the limitation: 
and a first feature of the first delivery target article;
	Nelson teaches that “item location and/or other item characteristics (e.g., size, special handling instructions or the like) may factor into the determination of the one or more access points” (Nelson: ¶ 0094), but does not explicitly teach specifying a first feature of the item. However, Gabbai teaches specifying characteristics of an item, e.g. size/weight, used in determining eligible of an item for drone delivery (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of item characteristics to determine delivery eligibility of Gabbai in the delivery system of Nelson with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to increase the efficiency of “last mile” delivery” (Gabbai: ¶ 0020). 

With respect to the limitation:
a time specification unit that specifies one or more dates and times scheduled for a flight, which is specified as capable of delivering the first delivery target article based on the first feature and flying object information, to fly to the delivery destination, 
Nelson teaches a carrier system with a processor (Nelson: Fig. 2 and ¶ 0044-0046 showing computer system including processor 205) specifying one or more dates and times to a user in which a delivery is capable of being made (Nelson: at least ¶ 0089-0092), but does not explicitly teach the delivery dates/times pertaining to flights to complete the delivery and fly to the delivery destination. However, Gabbai teaches determining a range of delivery windows in which a drone/UAV is capable of delivery an item to a user’s specified destination (Gabbai: ¶ 0089-0092), at least in part based on determining eligibility using the item characteristics and capacity thresholds of the drones/UAVs (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining delivery time windows for drone delivery based on the item characteristics and UAV capacity of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed above.

With respect to the following limitation, while Nelson mentions a drone (Nelson: ¶ 0044), Nelson does not teach the following. However, Gabbai teaches: 
the flying object information indicating a feature of an article that is configured to be delivered by a flying object scheduled to fly to the delivery destination (Gabbai: ¶ 0054, ¶ 0086 showing weight/dimension of an item is compared to a threshold level that can be transported by drone delivery);
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included using information indicating a threshold weight/size in which an item is eligible for drone delivery to determine delivery eligibility of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed above. 

Nelson, as modified above, further teaches: 
an information transmission unit that transmits the one or more dates and times to an information terminal of the user (Nelson: ¶ 0089-0092 showing providing a plurality of time windows for delivery for display to the user on a user interface/device, which as per ¶ 0089 can encompass both times and dates; also note that Gabbai in ¶ 0089-0092 determines and provides delivery windows to the user on a user interface for selection); and
an output unit that receives date and time information indicating a date and time selected from the one or more dates and times and outputs the received date and time information (Nelson: ¶ 0092, ¶ 0094 showing receiving selection of one of the plurality of delivery times/windows, and also see Fig. 16 showing selection of a confirmed delivery window and Fig. 17 showing display of the received selection on the user interface, and Fig. 19D showing delivery date and time options and selection displayed on user interface of a user device)

Claim 6: Nelson/Gabbai teach claim 1. With respect to the limitation following limitation, Nelson does not explicitly teach, however, Gabbai teaches: 
wherein the article specification unit specifies at least one of a first weight and a first size of the first delivery target article as the first feature (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086 showing specification of weight and size of at least one item), and
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining the weight/size of items of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in claim 1 above. 

With respect to the limitations: 
the time specification unit specifies the one or more dates and times scheduled for the flight, 
which is specified based on at least one of the first weight and the first size and at least one of a weight and a size of the article that is configured to be delivered by the flying object indicated by the flying object information, to fly to the delivery destination
Nelson teaches specifying a plurality of time windows including date/time for delivery of items to a user (Nelson: ¶ 0089-0092), but does not explicitly teach the specified time windows are for a delivery via a flight specified based on a weight or size of the article that is to be delivered by the flying object. However, Gabbai teaches scheduling delivery via a UAV based on the size or weight of items in to determine eligibility to deliver the item to the user’s delivery destination (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086), and determining a plurality of time windows for delivery of an item/package to the delivery destination (Gabbai: ¶ 0089-0092). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining the weight/size of items in order to schedule the UAV delivery of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in claim 1 above. 

Claim 8: Nelson/Gabbai teach claim 1. With respect to the following limitations, Nelson teaches specifying a plurality of time windows including dates and times for scheduling a delivery for selection/confirmation by a customer/recipient (Nelson: ¶ 0089-0092), but does not explicitly teach specifying a plurality of time windows/dates and times for flying objects, i.e. drones, to fly to the delivery destination. However, Gabbai teaches: 
wherein among a plurality of flying objects scheduled to fly to the delivery destination, the time specification unit specifies a plurality of dates and times scheduled for a plurality of flying objects, which are configured to deliver the first delivery target article, to fly to the delivery destination (Gabbai: ¶ 0089-0092 specifying a plurality of time windows for delivery of an item/package to the delivery destination using UAVs/drones), and
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining the time windows for scheduling the UAV delivery of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in claim 1 above.

Nelson, as modified above, further teaches: 
the information transmission unit transmits the plurality of dates and times to the information terminal (Nelson: ¶ 0089-0092 showing providing a plurality of time windows for delivery for display to the user on a user interface/device, which as per ¶ 0089 can encompass both times and dates; also note that Gabbai in ¶ 0089-0092 determines and provides delivery windows to the user on a user interface for selection)

Claim 9: Nelson/Gabbai teach claim 1. With respect to the following limitations, Nelson does not explicitly teach, however, Gabbai teaches: 
a storage unit that stores article information indicating features of each of a plurality of articles in association with the plurality of articles (Gabbai: ¶ 0053, ¶ 0077, and ¶ 0085-0086 showing database(s) storing characteristics for a plurality of items, wherein “the item attributes used to determine eligibility may include, but are not limited to, item dimensions, item weight, item perishability, item cost, and item fragility”), 
wherein the first delivery target article is an article for which the user requested delivery among the plurality of articles (Gabbai: ¶ 0053, ¶ 0077 ¶ 0085-0086 showing the item characteristics are used to determine whether an item selected by the user is eligible for delivery to the user, and ¶ 0122-0124 showing user item selection and calculating eligibility based on item characteristics), and
the article specification unit specifies the first feature of the first delivery target article based on the article information stored in the storage unit in association with the article corresponding to the first delivery target article (Gabbai: ¶ 0053, ¶ 0077, ¶ 0085-0086 and ¶ 0122-0124, Fig. 13 showing determining item characteristics based on stored data in the database(s) including any of “item dimensions, item weight, item perishability, item cost, and item fragility”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining the weight/size of items to schedule the UAV delivery of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in claim 1 above.

Claim 10: Nelson/Gabbai teach claim 1. With respect to the following limitations, Nelson teaches determining possible time windows for scheduling delivery including dates/times (Nelson: ¶ 0089-0092), but does not explicitly teach the following corresponding to a flight by a flying object, i.e. a drone. However, Gabbai teaches: 
a storage unit (Gabbai: Fig. 1 database(s) 126) that stores the flying object information and the one or more dates and times which are scheduled for the flight to fly to the delivery destination, in association with each other (Gabbai: ¶ 0070 showing the databases storing public infrastructure schedule data, vehicle routes, timing/scheduling information, number of drones per vehicle, etc., which the drones use to take off from), wherein by referring to the flying object information and the one or more dates and times stored in the storage unit, the time specification unit specifies one or more dates and times scheduled to fly to the delivery destination (Gabbai: ¶ 0089-0092 showing stored data is accessed in such that the eligibility module “computes possible ranges of arrival times based on the times where public transportation vehicles stop at the public transportation terminals closest to the specified drop-off destination. In an example embodiment, the eligibility module 210 determines ranges of arrival times by adding the estimated drone transit time (e.g., based on distance from the terminal to the delivery location) and a margin of error (e.g., 20% error to account for obstacles, effect of wind, and other variables) to the estimated public transportation terminal arrival time”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included using stored vehicle and schedule information to specify potential time windows to schedule the UAV delivery of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in claim 1 above.

Claim 11: See the rejection of claim 1 above teaching analogous limitations. Nelson further teaches An information processing method for causing a computer to execute processing (Nelson: ¶ 0041, ¶ 0003-0011 showing computer implemented methods). 

Claim 12: Nelson teaches: 
An information processing system (Nelson: Fig. 1 and ¶ 0043 showing system including carrier system and user/consignee computing devices) comprising:
an information processing apparatus (Nelson: Fig. 2 and ¶ 0044-0046 showing computer system including processor 205) that specifies a date and time [of a flight] that is configured to deliver a delivery target article which is a delivery target desired by a user, to a delivery destination (Nelson: at least ¶ 0089-0092 showing specifying plurality of time windows for scheduling delivery of a delivery item to a delivery destination); and
an information terminal (Nelson: Fig. 3 and ¶ 0052-0056 showing user computing entity, i.e. a computer, mobile device, smartphone, etc.) that selects the date and time for requesting delivery of the delivery target article among the dates and times specified by the information processing apparatus (Nelson: Nelson: ¶ 0089-0092 showing the time windows specified, which as per ¶ 0092, ¶ 0094 a user device is used to receiving selection of one of the plurality of delivery times/windows, and also see Fig. 16 showing selection of a confirmed delivery window and Fig. 17 showing display of the received selection on the user interface, and Fig. 19D showing delivery date and time options and selection displayed on user interface of a user device), 

With respect to the limitation: 
specifies a date and time of a flight that is configured to deliver a delivery target article…
As seen above, Nelson teaches a carrier system with a processor (Nelson: Fig. 2 and ¶ 0044-0046 showing computer system including processor 205) specifying one or more dates and times to a user in which a delivery is capable of being made (Nelson: at least ¶ 0089-0092), but does not explicitly teach the delivery dates/times pertaining to flights to complete the delivery and fly to the delivery destination. However, Gabbai teaches determining a range of delivery windows in which a drone/UAV is capable of delivery an item to a user’s specified destination (Gabbai: ¶ 0089-0092), at least in part based on determining eligibility using the item characteristics and capacity thresholds of the drones/UAVs (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining delivery time windows for drone delivery based on the item characteristics and UAV capacity of Gabbai in the delivery system of Nelson with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to increase the efficiency of “last mile” delivery” (Gabbai: ¶ 0020).

Nelson, as modified above, further teaches: 
wherein the information processing apparatus includes an article specification unit (Nelson: Fig. 2 processor 205) that specifies the delivery destination of the delivery target article ((Nelson: ¶ 0013, ¶ 0015, ¶ 0065, ¶ 0097-0098 showing determining, i.e. specifying, a customer location for delivery of an item)) and

With respect to the limitation: 
(specifies…) a feature of the delivery target article, 
	Nelson teaches that “item location and/or other item characteristics (e.g., size, special handling instructions or the like) may factor into the determination of the one or more access points” (Nelson: ¶ 0094), but does not explicitly teach specifying a first feature of the item. However, Gabbai teaches specifying characteristics of an item, e.g. size/weight, used in determining eligible of an item for drone delivery (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of item characteristics to determine delivery eligibility of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed above.

With respect to the limitation: 
a time specification unit that specifies one or more dates and times scheduled for the flight, which is specified as capable of delivering the delivery target article based on the feature of the delivery target article and flying object information, to fly to the delivery destination, 
Nelson teaches a carrier system with a processor (Nelson: Fig. 2 and ¶ 0044-0046 showing computer system including processor 205) specifying one or more dates and times to a user in which a delivery is capable of being made (Nelson: at least ¶ 0089-0092), but does not explicitly teach the delivery dates/times pertaining to flights to complete the delivery and fly to the delivery destination. However, Gabbai teaches determining a range of delivery windows in which a drone/UAV is capable of delivery an item to a user’s specified destination (Gabbai: ¶ 0089-0092), at least in part based on determining eligibility using the item characteristics and capacity thresholds of the drones/UAVs (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining delivery time windows for drone delivery based on the item characteristics and UAV capacity of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed above.

With respect to the following limitation, while Nelson mentions a drone (Nelson: ¶ 0044), Nelson does not teach the following. However, Gabbai teaches: 
the flying object information indicating a feature of an article that is configured to be delivered by a flying object scheduled to fly to the delivery destination (Gabbai: ¶ 0054, ¶ 0086 showing weight/dimension of an item is compared to a threshold level that can be transported by drone delivery), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included using information indicating a threshold weight/size in which an item is eligible for drone delivery to determine delivery eligibility of Gabbai in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed above. 

Nelson, as modified above, further teaches: 
an information transmission unit that transmits the one or more dates and times to the information terminal of the user (Nelson: ¶ 0089-0092 showing providing a plurality of time windows for delivery for display to the user on a user interface/device, which as per ¶ 0089 can encompass both times and dates; also note that Gabbai in ¶ 0089-0092 determines and provides delivery windows to the user on a user interface for selection), and
an output unit that receives date and time information indicating a date and time selected from the one or more dates and times and outputs the received date and time information (Nelson: ¶ 0092, ¶ 0094 showing receiving selection of one of the plurality of delivery times/windows, and also see Fig. 16 showing selection of a confirmed delivery window and Fig. 17 showing display of the received selection on the user interface, and Fig. 19D showing delivery date and time options and selection displayed on user interface of a user device), and
the information terminal includes an information reception unit (Nelson: Fig. 3 and ¶ 0052 showing receiver 306 and antenna 312 for receiving/transmitting data) that receives the one or more dates and times (Nelson: ¶ 0089-0092 showing a customer computing entity receives the time window information from carrier computing system for display at the customer computing entity),
a display unit (Nelson: Fig. 3 and ¶ 0056 display 316 with a user interface enabling the user computing entity 105 to interact with and/or cause display of information/data from the carrier system 100) that displays the received one or more dates and times, and an information transmission unit that transmits the date and time information selected by the user among the one or more dates and times (Nelson: ¶ 0089-0092 showing time window information provided via user interface to the user device; also see ¶ 0092, ¶ 0094 and Fig. 17 showing display of the received selection on the user interface, and Fig. 19D showing delivery date and time options and selection displayed on user interface of a user device)

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150294262 A1 to Nelson et al. (Nelson) in view of US 20170011340 A1 to Gabbai, and further in view of US 20200047883 A1 to Lesser et al. (Lesser). 

Claim 2: Nelson/Gabbai teach claim 1. With respect to the following limitation: 
wherein the article specification unit further specifies a second feature of a second delivery target article which is another delivery target article scheduled to be delivered by the flying object, and
the time specification unit specifies one or more dates and times scheduled for the flight, which is configured to deliver the first delivery target article to the delivery destination together with the second delivery target article by comparing the first feature and the second feature with a feature indicated by the flying object information, to fly to the delivery destination
As discussed in claim 1 above, Nelson teaches specifying a plurality of time windows including date/time for delivery of items to a user (Nelson: ¶ 0089-0092), and Gabbai teaches specifying the weight/dimensions of items, comparing the weight/dimensions of an item to a threshold capacity of UAVs in order to determine eligibility to deliver the item to the user’s delivery destination (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086), and specifying a plurality of time windows for delivery of an item/package to the delivery destination (Gabbai: ¶ 0089-0092) – however, Nelson and Gabbai lack an explicit teaching of also analyzing a second feature of a second delivery target article, wherein the flight is to delivery both items together with the second delivery target article by comparing the first feature and the second feature with a feature indicated by the flying object information, to fly to the delivery destination. However, Lesser cures the deficiencies of Nelson/Gabbai above in that it teaches also specifying the weights of a plurality of items (i.e. at least a first and second item) and a total order weight to ensure the total weight of the items is below a weight limit of a single UAV (Lesser: ¶ 0103-0105), and scheduling the transport of the one or more items via the UAV (Lesser: Fig. 5 and ¶ 0108-0110).  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the comparison of the weight/dimensions of multiple items to a UAV capacity in order to schedule delivery of Lesser in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, with the motivation  to ensure a user/customer is only able to order items that are capable of being delivered via the UAV (Lesser: ¶ 0103). Furthermore, it would have been obvious to one of ordinary skill in the art to do so before the claimed invention was filed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3: Nelson/Gabbai/Lesser teach claim 2. With respect to the limitations: 
wherein the article specification unit specifies a first weight or a first size of the first delivery target article, and a second weight or a second size of the second delivery target article, and
the time specification unit specifies the one or more dates and times scheduled for the flight, which is specified based on a relationship between a total weight of the first weight and the second weight, and a maximum weight of the article that is configured to be delivered by the flying object, or a relationship between a total size of the first size and the second size, and a maximum size of the article that is configured to be delivered by the flying object, to fly to the delivery destination
As discussed in claim 1 above, Nelson teaches specifying a plurality of time windows including date/time for delivery of items to a user (Nelson: ¶ 0089-0092), and Gabbai teaches specifying the weight of items, comparing the weight of an item to a threshold capacity of UAVs in order to determine eligibility to deliver the item to the user’s delivery destination (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086), and specifying a plurality of time windows for delivery of an item/package to the delivery destination (Gabbai: ¶ 0089-0092) – however, Nelson and Gabbai lack an explicit teaching of also analyzing a second weight of a second delivery target article, wherein the UAV delivery (i.e. flight) is able to be scheduled based on comparing the total weight of the items together with a capacity of a UAV. However, Lesser cures the deficiencies of Nelson/Gabbai above in that it teaches also specifying the weights of a plurality of items (i.e. at least a first and second item) and a total order weight to ensure the total weight of the items is below a weight limit of a single UAV (Lesser: ¶ 0103-0105), and scheduling the transport of the one or more items via the UAV (Lesser: Fig. 5 and ¶ 0108-0110).  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the comparison of the weight of multiple items to a UAV capacity in order to schedule delivery of Lesser in the delivery system of Nelson/Gabbai/Lesser with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in claim 2 above. 

Claim 4: Nelson/Gabbai/Lesser teach claim 2. With respect to the following limitations: 
wherein the article specification unit specifies a first shape of the first delivery target article and a second shape of the second delivery target article, and
the time specification unit specifies the one or more dates and times scheduled for the flight, which is further specified based on a relationship between the first shape and the second shape, to fly to the delivery destination
Nelson teaches specifying a plurality of time windows including date/time for delivery of items to a user (Nelson: ¶ 0089-0092), and Gabbai teaches specifying the dimensions of items, and comparing the dimensions of an item to a threshold able to be delivered by the UAVs in order to determine eligibility to deliver the item to the user’s delivery destination (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0087), and specifying a plurality of time windows for delivery of an item/package to the delivery destination (Gabbai: ¶ 0089-0092) – however, Nelson and Gabbai lack an explicit teaching of also analyzing both a first and second shape of an item to schedule the UAV delivery, wherein the UAV delivery (i.e. flight). However, Lesser cures the deficiencies of Nelson/Gabbai above in that it teaches also specifying the sizes, i.e. shape of a plurality of items (i.e. at least a first and second item) and a total order size to ensure the size of the order is below a size threshold of a single UAV (Lesser: ¶ 0103-0105), and scheduling the transport of the one or more items via the UAV (Lesser: Fig. 5 and ¶ 0108-0110).  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the comparison of the size of multiple items to a UAV capacity in order to schedule delivery of Lesser in the delivery system of Nelson/Gabbai/Lesser with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in claim 2 above. 

Claim 5: Nelson/Gabbai/Lesser teach claim 2. With respect to the limitations: 
wherein the article specification unit further specifies a first type of the first delivery target article and a second type of the second delivery target article, and
the time specification unit specifies the one or more dates and times scheduled for the flight, 
which is further specified based on whether or not the first type and the second type are types configured to be loaded, to fly to the delivery destination
As discussed in claim 1 above, Nelson teaches specifying a plurality of time windows including date/time for delivery of items to a user (Nelson: ¶ 0089-0092), and Gabbai teaches specifying the weight/dimensions of items, comparing the weight/dimensions of an item to a threshold capacity of UAVs in order to determine eligibility to deliver the item to the user’s delivery destination (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086), and specifying a plurality of time windows for delivery of an item/package to the delivery destination (Gabbai: ¶ 0089-0092) – however, Nelson and Gabbai lack an explicit teaching of scheduling the delivery on the UAV to include both items. However, Lesser cures the deficiencies of Nelson/Gabbai above in that it teaches scheduling delivery of a plurality items using a single UAV (Lesser: ¶ 0103-0105) and which may be a different “type” (Lesser: Fig. 4A and 4B and ¶ 0101-0103), and scheduling the transport of the one or more items via the UAV (Lesser: Fig. 5 and ¶ 0108-0110).  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the comparison of the weight/dimensions of multiple items to a UAV capacity in order to schedule delivery of Lesser in the delivery system of Nelson/Gabbai/Lesser with a reasonable expectation of success of arriving at the claimed invention, with the motivation  to ensure a user/customer is only able to order items that are capable of being delivered via the UAV (Lesser: ¶ 0103). Furthermore, it would have been obvious to one of ordinary skill in the art to do so before the claimed invention was filed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Note: Under the broadest reasonable interpretation, a first type and a second type may just indicate that there is a first item and a different second item, since the claims do not specify any detail as to what the first type or the second type are. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150294262 A1 to Nelson et al. (Nelson) in view of US 20170011340 A1 to Gabbai, and further in view of US 20220067612 A1 to Lee et al. (Lee). 

Claim 7: Nelson/Gabbai teach claim 1. With respect to the following limitations, Nelson/Gabbai do not explicitly teach, however, Lee teaches: 
wherein the article specification unit further specifies a weight of a return article to be loaded while the flying object flies on a return route from the delivery destination to a delivery source or a section from the delivery destination to a destination different from the delivery source (Lee: ¶ 0016 “the server receives a request for additionally delivering an additional package at the pick-up place located on a return path, the server is configured to make the drone pick up the additional package and return”; and ¶ 0022 “when a request for additional delivering an additional package is made on a return path of the drone, the drone is configured to pick up the additional package and returns”, which as per ¶ 0035, ¶ 0042-0045 the size and weight of the package is specified/determined for each package delivery request), a distance between the delivery source and the delivery destination (Lee: ¶ 0037 showing determining the distance from the pickup place to the destination for a package delivery request, which as per ¶ 0016/¶ 0022 would apply to the additional request serviced on the drone’s return path), or a distance between the delivery destination and the destination, and
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of information regarding a package delivery request, wherein the package delivery request may be serviced during a drone’s return flight of Lee in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “increasing the efficiency of the package delivery system” (Lee: ¶ 0007). 

With respect to the limitation: 
the time specification unit specifies the one or more dates and times scheduled for the flight, which is specified based on a remaining battery level of the flying object, the weight of the return article, and the distance, to fly to the delivery destination.
As discussed in claim 1 above, Nelson teaches specifying a plurality of time windows including date/time for delivery of items to a user (Nelson: ¶ 0089-0092), and Gabbai teaches specifying a plurality of time windows for delivery of an item/package to the delivery destination (Gabbai: ¶ 0089-0092) at least in part based on the weight/dimensions of items (Gabbai: ¶ 0053-0054, ¶ 0077, ¶ 0085-0086) – however, Nelson and Gabbai lack an explicit teaching of scheduling the delivery during a return flight of the drone based on a battery level, weight of the item, and distance. However, Lee teaches servicing an additional package delivery request during a return flight of a drone (Lee: ¶ 0016-0017, ¶ 0022, ¶ 0046-0047 and ¶ 0052), wherein scheduling the plan for servicing the request would be based on a battery level (Lee: ¶ 0038 “the server 200 makes the delivery plan on the basis of delivery urgency of the package or the state of a battery of the drone”), the weight of the item (Lee: ¶ 0035, ¶ 0042-0045), and a distance from the pickup place to the destination (Lee: ¶ 0037 determining the distance from the pickup place to the destination for a package delivery request), where the destination may be the return place (Lee: ¶ 0016-0017, ¶ 0022, ¶ 0046-0047). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included scheduling servicing of a package delivery request on a return path of the UAV, which is based on item weight, distance, and battery level information of Lee in the delivery system of Nelson/Gabbai with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628